Citation Nr: 0015268	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-45 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of a head 
injury, to include head and neck pain.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently rated as 50 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1995 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for residuals of an injury to the head was 
denied and service connection for PTSD was granted.  The 
veteran appeals these actions.

The Board notes that in March 1999, the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, wherein he 
indicated that a VA psychiatrist had advised him to request a 
higher evaluation and that he qualified "at the 70 percent 
level at a minimum."  The veteran also requested 
consideration for benefits due to individual unemployability.  
In light of the decision below, these matters are referred to 
the RO for additional development, as necessary.


FINDINGS OF FACT

1.  A nexus between a current head or neck disability and an 
inservice land mine exposure resulting in head injury is not 
shown.

2.  The veteran filed a Statement in Support of Claim dated 
in January 1999 in which he indicated that he was "not 
appealing [a] PTSD rating of 50%." 


CONCLUSIONS OF LAW

1. A claim for service connection for residuals of a head 
injury, to include head and neck pain, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  A valid withdrawal was received for a claim for an 
increased disability rating for post-traumatic stress 
disorder.  38 C.F.R. § 20.204 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for Residuals of a Head Injury 
to Include Head and Neck Pain

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has residuals of a head injury, 
manifested by head and neck pain, which he attributes to his 
active duty service.  With regard to this claim for service 
connection, the determinative issues presented are (1) 
whether the veteran had an injury to his head during service; 
(2) whether he currently has disability manifested by 
residuals of a head injury; and if so, (3) whether his 
current disability manifested by residuals of a head injury 
is etiologically related to his inservice head injury.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service medical records indicate that the veteran sustained 
an injury to his head during active service.  The veteran 
received, inter alia, abrasions to his head after a truck he 
was riding in hit a land mine in September 1967.  
Additionally, a November 1968 outpatient treatment record 
indicates that the veteran treated for a "very mild 
headache" and acute pharyngitis.  In a March 1969 report of 
medical history in conjunction with his separation from 
active duty, the veteran indicated a negative history of 
frequent or severe headache.  Similarly, the accompanying 
March 1969 separation examination report shows a negative 
examination with a normal head, face, neck and scalp.  

In addition to an inservice head injury, the evidence shows 
that the veteran currently has head and neck disabilities.  
At a RO office hearing in May 1997, the veteran testified 
that he received serious injuries to his face in the land 
mine explosion.  He stated that he was knocked out.  As a 
result of this injury, he alleged that he occasionally blacks 
out or goes into a daze.  He indicates that he has severe 
headaches that cover his entire head.  

VA outpatient treatment records from July 1996 to September 
1996 indicate that the veteran complained of headaches, with 
numbness of the back of his head.  Head and neck examination 
was negative and a diagnosis of anxiety with somatization was 
rendered.  From October 1996 to November 1996, the veteran 
was hospitalized for psychiatric treatment.  He reported head 
and neck pain.  X-ray studies of his cervical spine revealed 
mild mid to lower cervical spondylosis with a narrowing of 
the left C5-6 intervertebral foramina.  The hospital report 
indicates that the veteran's headaches were secondary to his 
cervical spondylosis, which was due to arthritic changes.  

A VA general medical examination report from October 1998 
indicates that the veteran complained of dull intermittent, 
aching frontal, occipital, and vertex headaches that can last 
as long as a day and which occur four times a week.  A 
diagnosis of tension headaches was rendered.  

While the evidence shows that the veteran has currently has 
tension headaches along with cervical spondylosis and that he 
injured his head in a land mine explosion during active duty, 
the evidence does not show that his current disabilities are 
etiologically related to his inservice accident.  The Board 
notes that the veteran, while entirely competent to report 
his symptoms both current and past, has presented no clinical 
evidence or medical opinion that would establish a link 
between a current head or neck disability and his inservice 
head injury.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
residuals of a head disability to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown to be 
linked to an inservice disease or accident, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual at 
this time that service connection for residuals of a head 
injury could be granted, as is required under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.  

II.  Increased Rating for PTSD

Under 38 U.S.C.A. § 7105 (1991), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (1999). Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c) (1999).

On a January 1999 VA Form 21-4138, Statement in Support of 
Claim, received in February 1999, the veteran stated that he 
was "not appealing PTSD rating of 50%.  Wish to continue 
with claim on my neck."  As a Substantive Appeal may be 
withdrawn by an appellant in writing at any time before the 
Board promulgates a decision, the Board finds this February 
1999 statement to be a valid unequivocal withdrawal of the 
issue on appeal.  As the veteran has withdrawn his appeal, 
there remains no allegation of errors of fact or law for 
appellate consideration.  While the veteran subsequently 
submitted additional new evidence and a claim for an 
increased rating and a total rating based on individual 
unemployability, those claims have no bearing on his prior 
withdrawal.  The veteran did not state that he wished to 
continue his appeal and he makes it clear that his new claim 
is based on his doctor's recommendation.  Accordingly, the 
Board does not have jurisdiction to review this appeal and it 
is dismissed without prejudice.


ORDER

Service connection for residuals of a head injury, to include 
head and neck pain, is denied. 

The veteran's claim for an increased disability rating for 
PTSD is dismissed without prejudice.



		
	M. W. GREENSTREET 
	Member, Board of Veterans' Appeals


 



